DETAILED ACTION
This correspondence is in response to the communications received March 29, 2022.  Claims 16-32 are pending.  Claims 16-32, 25-27, 31 and 32 have been amended.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
The amendment to claim 31 has overcome the previous claim objection.


Claim Rejections - 35 USC § 112
The amendments made to claims 16, 18, 19, 23, 25-27, 31 and 32, in the March 29, 2022 filing, have overcome the 112 rejections.  The previous 112 rejections are now withdrawn.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    353
    614
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    361
    569
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    446
    646
    media_image3.png
    Greyscale

Regarding claim 16, the Applicant discloses in Fig. 1, 2 and 4, an LED module comprising:

a substrate (11) made of a thermally conductive multilayer ceramic (page 8, last paragraph);

at least one LED (2) arranged on the substrate (2 on 11);

passive SMD components arranged on the substrate (5 on 11);

a passive component integrated in the substrate (3, 3’ arranged internal to 11, discussed on page 2, last paragraph to the first paragraph of page 3); and

a heat spreader configured to dissipate waste heat in horizontal and vertical directions (this component is discussed on page 3, second to last paragraph, where “… horizontal thermal dissipation layers or heatspreaders. Here, again, these thermal dissipation layers are formed with a larger cross-section or a larger surface than those structured metal layers that solely provide for electrical contacting…”).

Regarding claim 31, the Applicant discloses in Fig. 1, 2 and 4, an LED module comprising: 

a substrate (11) made of a thermally conductive multilayer ceramic (page 8, last paragraph);

at least one LED (2) arranged on the substrate (2 on 11);

passive SMD components arranged on the substrate (5 on 11);

a passive component integrated in the substrate (3, 3’ arranged internal to 11, discussed on page 2, last paragraph to the first paragraph of page 3); and

a heat spreader configured to dissipate waste heat in horizontal and vertical directions (this component is discussed on page 3, second to last paragraph, where “… horizontal thermal dissipation layers or heatspreaders. Here, again, these thermal dissipation layers are formed with a larger cross-section or a larger surface than those structured metal layers that solely provide for electrical contacting…”)

terminals arranged on a bottom side of the LED module (terminals shown on lower surface of 11); 

a flex board connected to the terminals (7 on lower ); and 

a LED mounted to the flex board (as can be seen in Fig. 2, 1, 1’, 2, 2’ are mounted on 7).

Regarding claim 31, the Applicant discloses in Fig. 1, 2 and 4, an LED module comprising: 

a thermally conductive substrate (11, page 8, last paragraph);

at least one LED (2) arranged on the thermally conductive substrate (2 on 11);

passive SMD components arranged on the thermally conductive substrate (5 on 11);

a passive component integrated in the thermally conductive substrate (3, 3’ arranged internal to 11, discussed on page 2, last paragraph to the first paragraph of page 3); and

a heat spreader configured to dissipate waste heat in horizontal and vertical directions (this component is discussed on page 3, second to last paragraph, where “… horizontal thermal dissipation layers or heatspreaders. Here, again, these thermal dissipation layers are formed with a larger cross-section or a larger surface than those structured metal layers that solely provide for electrical contacting…”),

wherein the thermally conductive substrate comprises a MnNi-ceramic, wherein the MnNi-ceramic has an NTC functionality, and wherein an NTC element is formed in the MnNi-ceramic (discussed in page 5, second to last paragraph). 


REASONS FOR ALLOWANCE
Claims 16-32 are allowed.
 
The following is an Examiner's statement of reasons for allowance: The LED module as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claims 16, 31 and 32, the prior art in general and particularly the prior art of Feichtinger et al. (US 9,449,958) (Note: this reference provided by Applicant in the IDS dated December 16, 2020) in Fig. 3, provided below, disclose an module that supports a light emitting diode 3 on a ceramic substrate 21, which has a thermistor 41 on an upper surface, an internally arranged ESD protection element 20 and a vertical heat dissipating vias 8, but Feichtinger fails to disclose the specific arrangement all of the above noted features with the addition of a further aspect of the heat dissipating structure to include a horizontal heat dissipating structure as claimed.  Applicant describes the arrangement of the LED module, shown in Figs. 1 and 4, on page 3, second to last paragraph, wherein “these thermal dissipation layers are formed with a larger cross-section or a larger surface than those structured metal layers that solely provide for electrical contacting of parts or components.  By speeding up horizontal and vertical heat dissipation, possible heating of the module is reduced further”.

    PNG
    media_image4.png
    574
    795
    media_image4.png
    Greyscale

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893